Citation Nr: 1046294	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  99-05 192	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bowel delay disorder. 

2.  Entitlement to service connection for nerve damage to the 
stomach. 

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right eye disability. 

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress disorder 
(PTSD). 

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  

6.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) and 
hiatal hernia. 



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Detroit, Michigan, hereinafter RO).

The issues of entitlement to service connection for bowel delay 
disorder, nerve damage to the stomach, and a gastrointestinal 
disorder to include GERD and hiatal hernia addressed in the 
REMAND portion of the decision below require additional 
development and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2003 Board decision denied the Veteran's claims for 
service connection for a right eye disability and PTSD. 

2.  Additional evidence received since the July 2003 Board 
decision does not raise a reasonable possibility of 
substantiating the claims for service connection for a right eye 
disability and PTSD.

3.  Hearing acuity is to Level II in each ear. 
CONCLUSIONS OF LAW

1.  The July 2003 Board decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to reopen the claims of entitlement 
to service connection for a right eye disability and PTSD has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010). 

3.  The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in October 2008.  

As for the duty to assist, the service treatment reports and 
voluminous VA and private clinical reports contained in claims 
files that fill two boxes have been obtained.  The Veteran was 
afforded audiometric testing in November 2008 that produced 
sufficient clinical findings to determine the severity of the 
Veteran's hearing loss, and thus the proper rating for this 
disability.  As new and material evidence has not been received 
to reopen the claims for service connection for a right eye 
disability and PTSD, VA examinations addressing these claims are 
not necessary to fulfill the duty to assist the Veteran.  
38 C.F.R. § 3.159(c)(4)(iii).  As there is no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claims adjudicated below, the 
duty to assist has been fulfilled with respect to these claims.    

II.  Legal Criteria/Analysis

A.  New and Material Evidence Claims 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not typically constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).

Establishing service connection for PTSD requires (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current symptomatology 
and the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and his claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304.
 
The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board is 
bound by the holding of the General Counsel opinion.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Pursuant thereto, a PTSD claim is to be 
evaluated based upon "all pertinent evidence in each case, 
[with] assessment of the credibility, probative value, and 
relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be used 
in any case to support a finding that a Veteran engaged in combat 
with the enemy."  Id.  

Additionally, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f) as amended 
75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010, but has not been decided by the 
Board as of that date.

However, where a determination is made that the Veteran did not 
engage in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Circumstances. 1997)(table).  In such cases, the record 
must contain corroborative evidence that substantiates or 
verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis, either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had been 
presented, will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New" evidence means existing evidence not previously submitted 
to VA. "Material" evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

A July 2003 Board decision denied the Veteran's claims for 
service connection for a right eye disability and PTSD, and this 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  Evidence of record at the time of 
this decision included service treatment reports from July 1991 
indicating the Veteran's right eye was glued shut.  Thereafter, 
the right eye was irrigated and some eyelashes were removed with 
the examination reflecting a small corneal abrasion.  

The post service evidence of record in July 2003 included medical 
evidence showing myopia, a disability for which service 
connection cannot be granted.  38 C.F.R. § 3.303(c).  While 
service connection may be granted for refractive error if there 
is an increase in disability as a result of superimposed injury, 
there was no evidence before the Board in July 2003 that the 
Veteran's visual acuity was made worse by the superimposed 
injury, and the service treatment records actually showed better 
vision at separation than at entrance.  See VAOPGCPREC 82-90.  In 
this regard, whereas the Veteran was noted at the May 1991 
entrance examination to wear glasses, the medical history 
collected in August 1992 in conjunction with the separation 
examination noted that the Veteran no longer wore glasses.  Also 
of record at the time of the July 2003 Board decision were 
reports from a July 1998 VA eye examination that resulted in a 
conclusion that there was "no permanent damage from the trauma 
to his eye," with no iritis or corneal or retinal involvement 
noted.  There was otherwise no competent evidence of any residual 
right eye disability from the in-service eye injury at the time 
of the July 2003 Board decision. 

With regard to PTSD, the service treatment reports include a 
psychiatric evaluation in July 1992 indicating the Veteran was 
observed to have problems with "chronic lying" which made an 
assessment difficult.  The impression included antisocial 
personality disorder and possible somatization disorder.  The 
August 1992 separation examination and medical history collected 
at that time did not reflect a psychiatric disorder.  

The post service evidence of record at the time of the July 2003 
Board decision pertinent to the issue of entitlement to service 
connection for PTSD included a history reported by the Veteran of 
having served in the Persian Gulf War, being wounded in action, 
and being a witness to casualties.  However, the Veteran did not 
serve in the Persian Gulf War, and the Inspector General of the 
Bureau of Naval Personnel conducted an investigation that 
concluded in August 1998 that the Veteran did not serve in the 
Persian Gulf.  Also of record where service department records 
that did not reflect that the Veteran was wounded in action or 
that he had received any awards or medals indicative of combat 
service.  

The record in July 2003 also reflected the Veteran reporting as 
stressors that resulted in PTSD including witnessing suicides and 
the previously referenced incident during service when his right 
eye was glued shut.  There was nothing in the record to 
corroborate the witnessing of the suicides and the Veteran 
provided no specific details that would possibly allow 
verification of that.  The medical record before the adjudicators 
included some clinical records reflecting a diagnosis of PTSD 
linked to the purported Persian Gulf Service (See eg. May 1999 
report from a psychologist with Midland-Gladwin Community Mental 
Health Services) and other evidence finding that the Veteran did 
not have PTSD (See eg. May 1998 VA psychiatric consultation 
reports and reports from a July 1999 VA PTSD compensation 
examination.)  The Board weighed the probative value of the 
positive and negative medical evidence and concluded that the 
probative weight of the opinions finding that the Veteran did not 
have PTSD exceeded that of the clinical impressions of PTSD.   

Examining the evidence submitted since the July 2003 Board 
decision in an attempt to reopen the claims, the evidence 
includes photocopies of previously considered evidence, which 
clearly cannot be considered "new" evidence.  While the record 
does reflect some clinical evidence that was not before the Board 
in July 2003, none of this evidence showed a current right eye 
disability that was linked to the incident in service.  In 
addition, the Veteran did not submit any evidence to verify the 
occurrence of the claimed stressor associated with witnessing 
suicides.  While the additional evidence includes private mental 
health clinic records dated from September to November 2002 
including references to PTSD, such evidence is not "new" to the 
extent that it is merely cumulative of the clinical impressions 
of PTSD that were of record at the time of the July 2003 Board 
decision.  Moreover, one such record dated in October 2002 noted 
only a "history" of a diagnosis of PTSD that the psychiatrist 
could not confirm.  In addition, a therapist concluded in 
reference to the Veteran's problems with sleeping at a September 
2002 session that these problems were not due to PTSD resulting 
from memories of the Gulf War but "present day involvement with 
his neighbors." 

In short therefore, as none of the evidence not previously 
considered in the July 2003 Board decision contains any competent 
evidence demonstrating the presence of a current right eye 
disability as a result of service, or probative evidence of PTSD 
based on a valid and verified stressor of a kind not previously 
considered, the  Board concludes that none of this evidence is 
"new" and "material" as defined by the controlling legal 
authority because when it is considered in connection with 
evidence previously assembled, it does not raise a reasonable 
possibility of substantiating the claims of service connection 
for a right eye disability or PTSD.   Hickson, supra.  As the 
Board concludes that the Veteran has failed to present sufficient 
"new" and "material" evidence to reopen the claims for service 
connection for a right eye disability and PTSD, no further 
adjudication of these claims is warranted.  

B.  Increased Rating for Hearing Loss 

The Ratings Schedule provides a table for rating purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz divided by four.  See 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the ear 
having the poorer hearing and the vertical column represents the 
ear having the better hearing.  

The provisions at 38 C.F.R. § 4.86 provide for evaluating 
Veterans with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the fact 
that the speech discrimination test may not reflect the severity 
of communicative functioning these Veterans experience.  Under 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  

"[T]he assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

At the audiological evaluation in November 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
58
35
55
70
70
LEFT
59
40
55
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  

From the November 2008 audiometric findings, hearing acuity is at 
Level II in each ear.  It is noted that these findings do not 
represent exceptional hearing loss as described by 38 C.F.R. 
§ 4.86, and represent noncompensable hearing loss under Table 
VII.  Therefore, the proper rating for the service connected 
bilateral hearing loss has been assigned, and there is no basis 
for a higher schedular rating for this condition. 

As indicated above, ratings for hearing loss are determined by a 
mechanical application of the Rating Schedule to the audiometric 
findings.  Lendenmann, supra, 3 Vet. App. at 345.  Application of 
the Rating Schedule provisions to the audiometric findings does 
not warrant the assignment of a compensable rating for the 
Veteran's hearing loss.  As such, the Board finds that the 
criteria for a compensable rating for bilateral hearing loss are 
not met.

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected hearing loss, 
but those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability picture, 
as the service-connected residuals have not shown functional 
limitation beyond that contemplated by the rating currently 
assigned.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  


ORDER

New and material evidence having not been received, the claim for 
service connection for a right eye disability is not reopened, 
and this aspect of the appeal is denied.   

New and material evidence having not been received, the claim for 
service connection for PTSD is not reopened, and this aspect of 
the appeal is denied.   
 
Entitlement to a compensable rating for bilateral hearing loss is 
denied.   


REMAND

Following the denial of the Veteran's claim for service 
connection for GERD and hiatal hernia by the Board in a February 
2009 decision, the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter Court).  
In an Order dated in December 2009, the Court remanded the case 
to the Board for readjudication pursuant to a Joint Motion for 
Remand (hereinafter Joint Motion).  The Joint Motion found the 
June 2008 VA compensation examination relied upon by the Board in 
its 2009 decision was inadequate.  Thus, another examination is 
in order.  

Further, given that this examination was not adequate to address 
the claim concerning GERD and a hiatal hernia, it would not be 
appropriate to rely on it to address the Veteran's remaining 
gastrointestinal disability related claims.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded a VA 
examination to determine if he has GERD, a 
hiatal hernia, bowel delay disorder, nerve 
damage to the stomach or any other 
disability as a result of the 
gastrointestinal complaints demonstrated 
in service.  The claims files should be 
made available to the examiner for review 
prior to the examination, and a rationale 
provided for any opinion expressed.  If it 
is not possible to provide the opinion 
sought, that likewise should be explained.  
The reports from the examination 
should document specific reference to, 
and consideration of, relevant 
evidence contained in the claims 
files.

2.  Thereafter, the claims for service 
connection for bowel delay disorder, nerve 
damage to the stomach, and a 
gastrointestinal disorder to include GERD 
and hiatal hernia must be readjudicated by 
the RO.  If this readjudication does not 
result in a complete grant of all benefits 
sought by the Veteran in connection with 
these claims, the Veteran and his attorney 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


